Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00574-CV

                 IN THE INTEREST OF H.N.H. AND H.J.H., CHILDREN,

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 15-179CCL
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER

        The reporter’s record is due October 25, 2018. On August 27, 2018, however, the court
reporter responsible for the reporter’s record in this appeal filed a notification of late record,
stating the record will not be filed because appellant has not paid or made arrangements to pay
the reporter’s fee to prepare the record and that appellant is not entitled to the record without
paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We therefore ORDER appellant to provide written proof to this court on or before
October 15, 2018 that either (1) the reporter’s fee has been paid or arrangements satisfactory to
the reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due November 5, 2018, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See id. R. 37.3(c).


        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court